 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 1 of 9 PageID: 1




O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Lenola Road
Building 6
Moorestown, New Jersey 08057
(856) 795-2181
By: Steven J. Bushinsky, Esquire
      W. Daniel Feehan, Esquire

Attorneys for Plaintiffs
                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

TRUSTEES OF INTERNATIONAL
UNION OF PAINTERS AND ALLIED                  Case No:
TRADES DISTRICT COUNCIL 711
HEALTH & WELFARE FUND;                                   Civil Action
TRUSTEES OF INTERNATIONAL
UNION OF PAINTERS AND ALLIED
TRADES DISTRICT COUNCIL 711
VACATION FUND; TRUSTEES OF
PAINTERS DISTRICT COUNCIL 711
FINISHING TRADES INSTITUTE;                              COMPLAINT
INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES
DISTRICT COUNCIL 711 HEALTH &
WELFARE FUND; INTERNATIONAL
UNION OF PAINTERS AND ALLIED
TRADES DISTRICT COUNCIL 711
VACATION FUND; PAINTERS
DISTRICT COUNCIL 711 FINISHING
TRADES INSTITUTE; AND
INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES
DISTRICT COUNCIL 711,

                                Plaintiffs,
v.

INDEPENDENT WALLCOVERING,
                     Defendant.
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 2 of 9 PageID: 2




      Plaintiffs, by and through undersigned counsel, state as follows:

                         JURISDICTION AND VENUE
      1.     This action is brought pursuant to Section 502 and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1132 and §1145

respectively, and Section 301 of the Labor Management Relations Act (“LMRA”),

29 U.S.C. §185, and the common law of ERISA.

      2.     The jurisdiction of this Court is invoked pursuant to Section 502 and

515 of ERISA, 29 U.S.C. §1132 and §1145 respectively, and Section 301 of the

LMRA, 29 U.S.C. §185, and the common law of ERISA.

      3.     This Court is one of proper venue pursuant to Section 502(e)(2) of

ERISA, 29 U.S.C. §1132(e)(2) because the Plan is administered, and the breach

took place, in the District of New Jersey.

      4.     A copy of this Complaint is being served on the Secretary of Labor and

the Secretary of Treasury of the United States by certified mail in accordance with 29

U.S.C. §1132(h).

                                     PARTIES

      5.     Plaintiffs, Trustees of International Union of Painters and Allied Trades

District Council 711 Health & Welfare Fund (“Health Fund”) are the employer and

employee trustees of a labor-management trust fund organized and operated pursuant

to a Trust Agreement and Collective Bargaining Agreement(s) (“CBA”) in



                                             2
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 3 of 9 PageID: 3




accordance with Section 302(c)(5) of LMRA, 29 U.S.C. §186(c)(5). The Health

Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29

U.S.C. §1002(3), and a multiemployer plan within the meaning of section 3(37) of

ERISA 29 U.S.C. §1002(37).

      6.    Plaintiffs, Trustees of International Union of Painters and Allied Trades

District Council 711 Vacation Fund (“Vacation Fund”) are the employer and

employee trustees of a labor-management trust fund organized and operated pursuant

to a Trust Agreement and CBA(s) in accordance with section 302(c)(5) of LMRA, 29

U.S.C. §186(c)(5). The Vacation Fund is an employee benefit plan within the

meaning of section 3 (3) of ERISA, 29 U.S.C. §1002(3), and a multiemployer plan

within the meaning of section 3 (37) of ERISA 29 U.S.C. §1002(37).

      7.    Plaintiffs, Trustees of Painters District Council 711 Finishing Trades

Institute (“FTI”) are the employer and employee trustees of a labor-management trust

fund organized and operated pursuant to a Trust Agreement and CBA(s) in

accordance with section 302 (c)(5) of LMRA, 29 U.S.C. §186(c)(5). The FTI is an

employee benefit plan within the meaning of Section 3 (3) of ERISA, 29 U.S.C.

§1002(3), and a multiemployer plan within the meaning of Section 3 (37) of

ERISA 29 U.S.C. §1002(37).

      8.    Plaintiffs, International Union of Painters and Allied Trades District

Council 711 Health & Welfare Fund, International Union of Painters and Allied



                                         3
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 4 of 9 PageID: 4




Trades District Council 711 Vacation Fund; and Painters District Council 711

Finishing Trades Institute (collectively “Funds”) maintain their principal place of

business at 27 Roland Ave, Suite 200, Mt. Laurel, New Jersey 08054.

      9.     The Funds are also the collecting agent for the National Finishing

Trades Institute of New Jersey (“N-FTI”), Industry Advancement Fund (“IAF”),

the Political Action Committee (“PAC”), Safety Training Recognition Awards

Program (“Stars”), and the Job Targeting Program (“Job Targeting”).

      10.    The Funds are authorized to sue in their own names pursuant to

Section 502(d)(1) of ERISA, 29 U.S.C. §1132(d)(1).

      11.    The Trustees of the Funds are fiduciaries within the meaning of

Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A).

      12.    The Funds bring this action on behalf of their Trustees, committee

members, participants and beneficiaries pursuant to Section 502 of ERISA, 29

U.S.C. §1132, and Section 301 of LMRA, 29 U.S.C. §185.

      13.    Plaintiff International Union of Painters and Allied Trades District

Council 711 (the “Union”) brings this action to compel Defendant to abide by the

terms of the CBA.

      14.    The Union is a labor organization within the meaning of Section 301

of the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4),

and represents employees in an industry affecting commerce.



                                          4
  Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 5 of 9 PageID: 5




       15.    The Union maintains it principal place of business at 9 Fadem Road,

Springfield, New Jersey 07081.

       16.    Defendant, Independent Wallcovering, is referred to as “Defendant

Independent Wallcovering” or “employer” or “party in interest” as defined in

Sections 3(5) and 3(14) of ERISA, 29 U.S.C. §1002(5) and (14) respectively, and

was and is an employer in an industry affecting commerce within the meaning of

Section 301 of LMRA, 29 U.S.C. §185.

       17.    Upon information and belief, Defendant Independent Wallcovering’s

principal place of business is located at 224 West Street, South Hackensack, New

Jersey 07606.

       18.    Upon information and belief, Defendant Independent

Wallcovering conducts or has conducted business in the State of New Jersey.

                                     COUNT ONE

       19.    The Funds incorporate the allegations in Paragraphs 1 through 18 of this

Complaint as if set forth herein in their entirety.

       20.    At all times relevant hereto, Defendant Independent

Wallcovering was party to or agreed to abide by the terms and conditions of a

CBA(s) with the Union or one or more local labor unions or district councils

affiliated with the Funds.

       21.    At all times relevant hereto, Defendant Independent



                                             5
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 6 of 9 PageID: 6




Wallcovering agreed to abide by the terms of the Agreements and Declarations of

Trust (“Trust Agreements”) which govern the Funds, as well as the Policy for

Collection of Fringe Benefit Contributions (“Policy”). The Trust Agreements and the

Policy set forth the rules and regulations with respect to participation in, and

administration of, the Funds.

      22.    The CBA to which Defendant Independent Wallcovering is bound

requires that the company post a surety bond with the Funds as obligees or a cash

deposit of $50,000.00 to secure Defendant Independent Wallcovering’s obligation to

make payments to the Funds.

      23.    The terms and conditions of the surety bond, security or other form of

guaranty must be satisfactory to the Trustees or their designee(s).

      24.    Plaintiffs, on several occasions prior to the commencement of this cause

of action, demanded that Defendant Independent Wallcovering post a surety bond,

cash bond or equivalent and that said surety bond be provided with Plaintiffs as

obligees to protect the interest of Plaintiffs’ participants and beneficiaries.

      25.    Plaintiff Funds gave Defendant Independent Wallcovering written

notices of their demand that Defendant Independent Wallcovering is in breach of the

surety bond requirement by failing to post a surety bond, cash bond or equivalent in

a sum as required by the CBA.




                                            6
  Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 7 of 9 PageID: 7




       26.    Defendant Independent Wallcovering has failed and refused to comply

with the Funds’ demand despite being obligated to do so pursuant to the terms and

conditions of the CBA between the Union and Defendant Independent Wallcovering

and therefore breached the CBA.

       27.    The Funds are third-party beneficiaries of the CBA between the Union

and Defendant Independent Wallcovering.

       28.    Plaintiff Funds will suffer irreparable injury and harm from Defendant

Independent Wallcovering’s breach of the CBA as set forth above in that the Funds’

ability to ensure collection of required employer contributions to the Funds is

jeopardized by Defendant Independent Wallcovering’s failure to post the required

surety bond, cash bond or equivalent with Plaintiffs as obligees.

       29.    Plaintiff Funds will suffer irreparable injury and harm from Defendant

Independent Wallcovering’s breach of the CBA as set forth above in that the Funds’

ability to purchase and provide benefits to its participants and beneficiaries will be

jeopardized if the Funds cannot secure payment of Defendant Independent

Wallcovering’s obligations which will result from Defendant Independent

Wallcovering’s failure to post the required surety bond, cash bond or equivalent with

Plaintiffs as obligees.

       30.    The Funds will suffer irreparable injury and harm from Defendant

Independent Wallcovering’s breach of the CBA as set forth above in that the Funds



                                           7
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 8 of 9 PageID: 8




will lose investment opportunities which would benefit the Funds’ participants and

beneficiaries as a result of Defendant’s failure and refusal to post the required surety

bond, cash bond or equivalent with Plaintiffs as obligees thereby depriving the Funds

from securing payments that Defendant Independent Wallcovering is obligated to

make to the Funds.

      31.    The relief sought by the Funds against Defendant Independent

Wallcovering will not harm Defendant Independent Wallcovering to a greater extent

than that which the Funds will suffer if the relief sought by them is not granted as the

Funds seek to enforce their rights under a clear and unambiguous contract provision.

      32.    The public interest is best served by granting the Funds the relief sought

against Defendant Independent Wallcovering.

      33.    The Funds are without adequate remedy at law and therefore are entitled

to equitable relief against Defendant Independent Wallcovering.

      WHEREFORE, the Funds respectfully request the following relief:

             (A)     For a preliminary injunction enjoining Defendant Independent

Wallcovering from violating the terms of the CBA as to the Funds and ordering

Defendant to post a surety bond, cash bond or equivalent in a principal sum of

$50,000.00 with Plaintiffs as obligees;

             (B)     Order Defendant Independent Wallcovering to specifically

perform all obligations to the Funds under the CBA;



                                           8
 Case 2:20-cv-07084-ES-MAH Document 1 Filed 06/10/20 Page 9 of 9 PageID: 9




             (C)   Order Defendant Independent Wallcovering to pay the Funds’

reasonable attorneys’ fees incurred in the prosecution of this action as provided by

29 U.S.C. §1132(g); and

             (D)   Order any such other and further relief as this Court may deem

equitable, just and appropriate.

                                   Respectfully submitted,

                                   O'BRIEN, BELLAND & BUSHINSKY, LLC

                                   Attorneys for Plaintiffs


                                   By: W. Daniel Feehan /s/
                                         W. Daniel Feehan, Esquire
                                         Steven J. Bushinsky, Esquire
                                         509 S. Lenola Road
                                         Building 6
                                         Moorestown, NJ 08057
                                         856-795-2181
                                         dfeehan@obbblaw.com

Dated: June 10, 2020




                                            9
